COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       James Deaver Services, Inc. v. Don Mafrige

Appellate case number:     01-22-00743-CV

Trial court case number: 21-CV-0386

Trial court:               56th District Court of Galveston County

        This is an appeal from the denial of a motion to dismiss under Texas Civil Practice and
Remedies Code Section 150.002. An appeal from an interlocutory order denying a motion to
dismiss under Section 150.002 is permitted by statute. See TEX. CIV. PRAC. & REM. CODE
ANN. § 150.002(d), (f). Appellant has filed a motion to stay trial court proceedings until this Court
issues its opinion disposing of the appeal. Trial is set for Monday October 24, 2022.
        The motion is granted and all trial court proceedings are ordered stayed pending
resolution of the pending appeal.
       It is so ORDERED.

Judge’s signature: _____/s/ Peter Kelly_____
                    Acting individually  Acting for the Court


Date: ___October 20, 2022___